Citation Nr: 1533303	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-16 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for visual impairment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2008 rating decision, which denied an application to reopen a previously denied claim for service connection for macular degeneration.  

This matter was previously before the Board in June 2012 at which time RO granted the petition to reopen the claim for service connection for visual impairment, and remanded the issue of entitlement to service connection for visual impairment for additional development.  

For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  

The Veteran claims that a rifle blast during service damaged his vision.  According to the Veteran, after this blast, he lost his vision for a period of three days before his vision started to come back.  

Pursuant to the June 2012 Board remand, the AOJ scheduled the Veteran for a VA examination in July 2012 to determine the nature and etiology of any and all eye disabilities present.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with having retinitis pigmentosa, nuclear cataract, background diabetic retinopathy, geographic atrophy of the retinal pigmented epithelium (GARPE), and benign neoplast of the choroid right eye.  The examiner concluded that the Veteran's visual impairment was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In his rationale, the examiner explained that the retinitis pigmentosa was the cause of the Veteran's vision loss.  He noted that the Veteran had a history of vision difficulties from the age of six that had gradually progressed to severe legal blindness by age 65.  The examiner acknowledged that the Veteran was reportedly injured in service secondary to an in-service rifle blast, but noted that a recent May 2012 electroretinogram reflected "reduced rod function in both eyes with only mild cone dysfunction" which is a typical picture for retinitis pigmentosa, especially in addition to "his bone spicule RPE changes in each eye."  The examiner also acknowledged that there was a question in the past as to whether this vision loss could be due to concussive damage to the photoreceptors caused by the rifle.  According to the examiner, although this could not be 100 percent ruled out "it would be unlikely that an injury would result in rod damage and largely spare the cones."  The examiner further noted that the Veteran had a separate diagnosis of macular degeneration (also known as macular geographic atrophy) which was likely affecting his vision as well.  Although the examiner addressed whether the noted eye disorders were incurred in or caused by service, his rationale focused on the etiology of the Veteran's retinitis pigmentosa and macular degeneration.  He did not provide an explanation for why the other eye disorders were not related to service.  

In a separate paragraph, the examiner also opined that the Veteran's retinitis and macular degeneration clearly and unmistakably existed prior to service, and were clearly and unmistakably not aggravated beyond their natural progression by an in-service injury, event, or illness.  In his rationale, the examiner explained that the course of retinitis pigmentosa and macular degeneration is one of progressive vision loss which would have likely occurred whether the patient was on active duty or not.  

An additional addendum opinion addressing the etiological origin of the other noted eye disabilities was issued in March 2013.  In the opinion, the VA physician reviewed the Veteran's claims file, to include his service treatment records, the July 2012 VA examination report, and the more recent VA outpatient records.  Based on his review of the records, the VA physician determined that the Veteran's nuclear cataract, benign neoplast of the choroid of the right eye, and geographic atrophy of the retinal pigmented epithelium were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In reaching this opinion, the VA physician noted that the Veteran entered service with defective visual acuity that was evaluated by ophthalmology and found to be uncorrectable, and was diagnosed as macular degeneration, congenital, with a history of poor vision since early age.  He further noted that a medical board found him unfit for service, with a diagnosis of degeneration of the macula, congenital, which existed prior to service, and the Veteran was subsequently discharged from service.  The VA physician further noted no documented history of evaluation of complaints of vision loss due to possible injury secondary to a rifle blast while a Marine Recruit.  

The VA physician further reasoned that the Veteran's bilateral nuclear cataracts are an age related degeneration of the lens, and his "benign neoplast of the choroid of the right eye, choroidal nevus on the right with underlying macula, bilateral geographic atrophy" had been diagnosed according to the examiner "since 2001."  

The Board finds that the claim should be remanded for a number of reasons.  First, although the VA examiner diagnosed the Veteran with having retinitis pigmentosa and determined that said disorder clearly and unmistakably existed prior to service, he did not provide an adequate explanation or reference the medical evidence relied upon in reaching this conclusion.  As noted above, the Veteran's post-service treatment records prior to, and after, the July 2012 VA examination are absent a diagnosis of retinitis pigmentosa.  Although the VA examiner noted that the Veteran had a history of vision difficulties since early age that gradually progressed to severe blindness, and determined this to be a typical course for retinitis pigmentosa, he did not reference specific medical evidence within the service treatment records that was reflective or suggestive of retinitis pigmentosa.  Review of the service treatment records reflect that at the June 1966 enlistment examination, the Veteran's visual acuity for distant vision was 20/40 for the right eye, and 20/50 for the left eye.  The physician's summary indicated that the Veteran was farsighted, and the summary of defects section reflected an assessment of amblyopia.  Subsequent ophthalmology evaluations reflected signs of exudates or drusen in the macular area of both eyes, and a provisional diagnosis of drusen or questionable macular degeneration.  At the July 1966 ophthalmology evaluation, small dots were noted in the macula on funduscopic examination, and the examiner stated that the Veteran did not meet the standards for enlistment or induction.  After evaluating and interviewing the Veteran, and reviewing his service treatment records, the Medical Board diagnosed him with having degeneration of macula, bilateral, congenital, that existed prior to entry into service.  The service treatment records provide clear evidence in support of the Medical Board determination - that the Veteran had bilateral macular degeneration prior to his enlistment in service.  However, it is unclear how these medical findings demonstrate clear and unmistakable evidence that the retinitis pigmentosa existed prior to service.  The VA examiner may have been implying that the Veteran's impaired visual acuity at enlistment, as well as his farsightedness and assessment of amblyopia, were signs, manifestations or symptoms associated with retinitis pigmentosa.  Nevertheless, the examiner did not actually state this clearly, and the Board concludes that "inferring" that this is what he meant from what he did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Indeed, in an opinion originally issued in 1988 (Op.G.C. 8-88), and later reissued and published, the VA General Counsel held that a hereditary disease does not always rebut the presumption of soundness, and, thus, that retinitis pigmentosa and most other diseases of hereditary origin can be incurred in service (i.e., not just aggravated).  VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  Such diseases "can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty."  Id.  The opinion went on to explain that "only when symptomatology and/or pathology exist can he or she be said to have developed the disease."  Id.  Given that the record remains unclear as to (1) which symptoms exhibited by the Veteran demonstrated clear and unmistakable evidence of retinitis pigmentosa; and (2) whether the Veteran has a current diagnosis of retinitis pigmentosa, the Board finds that another clarifying medical opinion is necessary to address this question.  

Furthermore, the evidence is unclear as to whether the Veteran does in fact have a diagnosis of retinitis pigmentosa.  In the March 2013 addendum opinion, the VA physician appears to have reviewed the Veteran's claims file, and his review included copies of VA outpatient records dated in January 2013, wherein he noted that the Veteran had severe visual impairment, the etiology of which is unclear, and that "[r]etinal atrophy without...hyaline excrescences in Bruch's membrane of the eye, usually due to aging...."  The VA physician also noted that "[r]etinitis pigmentosa... RP unlikely - no (family history) FHX at all of (visual acuity)...."  Furthermore, in the addendum opinion, the VA physician did not address the previously diagnosed retinitis pigmentosa or the etiological origin of said disorder.  

Finally, in the March 2013 VA addendum, the VA physician did not provide an adequate rationale as to why the Veteran's benign neoplasm of the choroid of the right eye was less likely as not incurred in or related to his military service.  It appears that in his explanation, he simply referenced the July 2012 VA examination report (wherein the VA examiner indicated that the Veteran was first diagnosed with this disorder in 2001) as the basis for his conclusion that this disorder was not incurred in service.  However, referencing the date in which the Veteran developed this disorder post-service is not an adequate explanation as to why this disorder was not incurred or related to the Veteran's military service, especially considering the in-service notations regarding the Veteran's eye problems.  If the VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Thus, the Board finds that another medical examination and clarifying opinion which considers all of the evidence of record, and which provides an etiological opinion with sufficient rationale and explanation regarding the Veteran's eye disabilities, is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disability.  This shall specifically include updated treatment since January 2013.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Then, schedule the Veteran for another VA examination with a VA eye specialist for the purpose of ascertaining the nature and etiology of his eye disorder(s).  The claims folder and all records on VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take note of the June 1966 examination report which reflected the Veteran's impaired visual acuity, as well as an assessment of amblyopia at enlistment; the July 1966 opthalmology evaluations reflecting exudates or drusen in the macular area of both eyes; the August 1966 report which showed that the Veteran had been admitted to a dispensary ward with a diagnosis of degeneration of macula, congenital, that existed prior to entry; and the final Medical Board Report which concluded that the Veteran had degeneration of macula, bilateral, congenital, that existed prior to entry.  The examiner should also take note of the July 2012 VA examination report, and the March 2013 addendum opinion.  Following a review of the record, the examiner must provide a response to the following.  

a. For any eye disability(ies) diagnosed on examination, did the Veteran have this disorder prior to his entry into military service in June 1966?  If so, is the evidence clear and unmistakable (undebatable) that such a disorder existed prior to service? (Identify such clear and unmistakable evidence or medical principle that makes it so.)  If the Veteran is shown to have retinitis pigmentosa that preexisted service, identify the medical evidence that demonstrates clear and unmistakable evidence of this conclusion.  Also, for all eye disabilities diagnosed on examination that existed prior to service, provide a description of the symptoms associated with these disabilities, and discuss whether these symptoms were present, or had manifested at, or close in time, to the Veteran's enlistment.  

b. For any eye disability(ies) that pre-existed his entrance into service, the examiner should express an opinion as to the medical probabilities that the pre-existing eye disability(ies) underwent a permanent increase in severity during the Veteran's period of service, and if so, state whether permanent increase in severity during service was due to the natural progress of the condition.  

c. For any eye disability(ies) that did not pre-exist his June 1966 entry, and diagnosed during the pendency of the claim, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such disability(ies) diagnosed had its/their onset in service or is/are otherwise causally or etiologically related to active service.  In answering this question, the examiner should address any assertions that the Veteran has experienced eye problems since service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity should be set forth.

The examiner must provide a complete rationale upon which his/her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).   

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




